Case 1:19-Cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 1 of 12 Page|D #: 13

l

UNITED sTATEs DlsTRl_cT CoURT f §
DISTRICT oF RHoDE lsLAND " t '

UNITED STATES OF AMERICA

Criminal Case No. " ,

"ism:§it§w/§S

V.

HAR()LD RUSSELL TAUB,
Defendant.

 

PLEA AGREEMENT
Pursuant to Rule 11(c)(1)(A) and 11(€)(1)(13) of the Federal Rules of Criminal
Procedure, the United States and Defendant, Harold Russell Taub, have reached the
following agreement
1. Defendant'S Obligations.

a. Defendant will Waive presentation of this matter to a grand jury and
consent to the filing of a two-count Information which will charge Defendant with one
count of wire fraud, in violation of 18 U.S.C. § 1343, and one count of willful violation of
the Federal Election Carnpaign Act (”FECA ”) of 1971, in violation of 52 U.S.C. §§ 30104
and 30109. Defendant agrees that Defendant will plead guilty to said lnformation.
Defendant Waives any challenge to venue in the District of Rhode Island.

b. Defendant further agrees that the time between the filing of this plea
agreement and the scheduled date for the change of plea is excludable under the Speedy
Trial Act, 18 U.S.C. § 3161.

c. Defendant will promptly submit a completed Department of justice

1

Case 1:19-Cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 2 of 12 Page|D #: 14

Financial Statement to the Public Integrity Section of the Department of ]ustice, in a form
that the Public Integrity Section provides and as it directs Defendant agrees that his
financial statement and disclosures will be complete, accurate, and truthful. Defendant
expressly authorizes the Public Integrity Section to obtain a credit report on him in order
to evaluate Defendant's ability to satisfy any financial obligation that may be imposed by
the Court.

d. Defendant further agrees:

(i) to identify all assets over which Defendant exercises or exercised
control, directly or indirectly, within the past.three years, or in which Defendant has or
had during that time any financial interest, Defendant further agrees to take all steps as
requested by the United States to obtain from any other parties by any lawful means any
records of assets owned at any time by Defendant. Defendant further agrees to provide
and consent to the release of Defendant's tax returns for the previous five years.
Defendant further agrees to forfeit to the United States all of Defendant's interests in any
asset of a value of more than $1,000 that, within the last three years, Defendant owned, or
in which Defendant maintained an interest, the ownership of Which Defendant fails to
disclose to the United States in accordance with this agreement

(ii) to forfeit all interests in any wire fraud-related asset that
Defendant currently owns, has previously owned, or over which Defendant currently, or
has in the past, exercised control, directly or indirectly, and any property Defendant has

transferred, as well as any property that is traceable to, derived from, fungible with, or a

2

Case 1:19-Cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 3 of 12 Page|D #: 15

substitute for property that constitutes the proceeds of Defendant's offense, including but

not limited to the following specific property, that is, bank accounts at Citizens Banl<:

 

 

Bank Account Holder Name Balance
Account
Number

2297~436~9 Harold Taub $7,'760.99

 

2584-093-2 l~larold Taub DBA Harold Taub Keeping Ohio in $1,320.34
Republican Control (KOIRC)

 

 

 

 

 

 

 

 

2480-771-0 Harold Taub DBA Taub Victory Fund $67.67

95-903428 Harold Taub $2,023.54

2699-781-9 Harold Taub DBA Putting New England First $1,011.00
(PNEF)

2562-814~3 Harold Taub DBA Tested and Trusted $1,259.40

 

Defendant warrants that Defendant is the sole owner of all of the property listed above,
and agrees to hold the United States, its agents, and its employees harmless from any
claims whatsoever in connection with the seizure or forfeiture of property covered by
this agreement

(iii) to waive all interest in any such asset in any administrative or
judicial forfeiture proceeding, whether criminal or civil, federal or state. Defendant
agrees to consent to the entry of orders of forfeiture for such property and waives the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of .
the forfeiture in the charging instrument, announcement of the forfeiture at sentencing,
and incorporation of the forfeiture in the judgmentl

(iv) to take all steps as requested by the United States to pass clear
title to forfeitable assets to the United States, and to testify truthfully in any judicial
forfeiture proceeding Defendant acknowledges that all property covered by this

3

Case 1:19-Cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 4 of 12 Page|D #: 16

agreement is subject to forfeiture as proceeds of illegal conduct, property facilitating
illegal conduct, property involved in illegal conduct giving rise to forfeiture, and
substitute assets for property otherwise subject to forfeiture

(v) to waive all constitutional and statutory challenges in any
manner (including direct appeal, habeas corpus, or any other means) to any forfeiture
carried out in accordance with this plea agreement on any grounds, including that the
forfeiture constitutes an excessive fine or punishment. Defendant also understands and
agrees that by virtue of his plea of guilty he waives any rights or cause of action to claim
that he is a ”substantially prevailing party” for the purpose of recovery of attorney fees
and other litigation costs in any related forfeiture proceeding pursuant to 28 U.S.C.
§ 2465(b)(1).

e. ln addition to the other penalties provided by law, the Court must also
order Defendant to make restitution pursuant to 18 U.S.C. § 3663A. Defendant
understands that restitution must be ordered by the Court to all victims of Defendant’s
criminal conduct and not merely to those victims included in the counts to which
Defendant agrees to plead guilty. lt is the parties' intention and understanding that
restitution is appropriate and should be ordered for all victims of the two counts of
conviction,' that is donors to Defendant’s two purported political action committees, as
charged in the lnformation. The United States will provide a list of such donors to the

Court and U.S. Probation.

Case 1:19-Cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 5 of 12 Page|D #: 17

2. Obligations of the United States. ln exchange for Defendant's pleas of
guilty:

a. For purposes of determining the offense level, the United States agrees
to recommend a two~level reduction in the offense level for acceptance of responsibility
under § 3E1.1(a) of the U.S. Sentencing Guidelines (the "guidelines") if Defendant
continues to demonstrate acceptance of responsibility through sentencing

b. As of the date of this agreement, Defendant has timely notified
authorities of an intention to enter a plea of guilty. If the offense level is 16 or greater
and Defendant enters a plea of guilty pursuant to this agreement, the United States will
move the sentencing Court for an additional decrease of one level, pursuant to U.S.S.G. §
3E1.1(b), unless Defendant indicates an intention not to enter a plea of guilty, thereby
requiring the United States to prepare for trial.

c. The United States is free to recommend any combination of supervised
release, fines, and restitution which it deems appropriate

d. lf the Court accepts Defendant's pleas of guilty and Defendant fulfills
each of the terms and conditions of this Plea Agreement, the United States agrees that it
will not further prosecute Defendant for any crimes based on the offense conduct
described in the lnformation, stated by the United States during Defendant’s hearing in
which he pleads guilty, or any conduct of Defendant now known to the Public lntegrity

Section and to law enforcement agents working with the Public lntegrity Section on the

Case 1:19-Cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 6 of 12 Page|D #: 18

present investigation Nor is this agreement intended to provide any limitation of
liability arising out of any acts of violence

3. Defendant understands that the guidelines are not binding on the Court,
and that, although the Court must consult the guidelines in fashioning any sentence in
this case, the guidelines are only advisory, and the Court may impose any reasonable
sentence in this matter up to the statutory maximum penalties after taking into account
the factors enumerated in 18 U.S.C. § 3553(a).

4. The United States and Defendant stipulate and agree to the following facts
under the guidelines:

a. the loss amount foreseeable to Defendant as a result of his criminal
scheme, and the amount of illegal transactions involved in the offense was greater than
$550,000 but less than $1,500,000, pursuant to U.S.S.G. § 2B1.1(b)(H),‘ and

b. the offense involved ten or more victims, pursuant to U.S.S.G.

§ 281.1(b)(2)(A).

5. The United States and Defendant do not agree as to whether the offense
involved sophisticated means or whether Defendant intentionally engaged in or caused
the conduct constituting sophisticated means, pursuant to U.S.S.G. § 2Bl.1(b)(10). The
parties will be free to argue for or against the application of U.S.S.G. § 2Bl.1(b)(10) at
Defendant’s sentencing

6. The United States and Defendant agree that, prior to the application or non-

application of U.S.S.G. § 2B1.1(b)(10) as discussed in paragraph 5, and adjustments for

Case 1:19-Cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 7 of 12 Page|D #: 19

acceptance of responsibility, the adjusted offense level is 23. However, the parties
acknowledge that their calculation does not bind the Court, and that the Court will
conduct its own, independent calculation of the proper sentencing guidelines
7. The parties further expect that Defendant has no criminal history points,
and therefore his criminal history category Will be l.
8. Both the United States and Defendant reserve the right to argue and present
evidence on all matters affecting the guidelines calculation
9. The maximum statutory penalties for the offenses to which Defendant is
pleading are:
a. Count One: 20 years of imprisonment, a fine of $250,000; a term of
supervised release of three years,' and a mandatory special assessment of $100;
b. Count Two: five years of imprisonment, a fine of $250,()00 a term of
supervised release of three years,l and a mandatory special assessment of $100.
lf imposed consecutively, the maximum penalties for all offenses to which
Defendant is pleading guilty are 25 years of imprisonment,' a fine of $500,000; and a term
of supervised release of six years. The combined mandatory special assessment, as
referenced above in subparagraphs (a) and (b), totals $200.
10. Defendant agrees that at the time of sentencing he will provide a money
order or certified check, payable to the Clerk, United States District Court, in payment of

the special assessments Failure to do so, unless the Court has made a previous finding

Case 1:19-Cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 8 of 12 Page|D #: 20

of indigence, will relieve the United States of its obligation to recommend a reduction in
the offense level under the guidelines for acceptance of responsibility
11. Defendant is advised and understands that:

a. The United States has the right, in a prosecution for perjury or making a
false statement, to use against Defendant any statement that Defendant gives under oath;

b. Defendant has the right to plead not guilty, or having already so
pleaded, to persist in that plea;

c. Defendant has the right to a jury trial;

d. Defendant has the right to be represented by counsel, and if necessary
have the Court appoint counsel at trial and every other stage of the proceeding;

e. Defendant has the right at trial to confront and cross-examine adverse
witnesses, to be protected from self~incrimination, to testify and present evidence, and to
compel the attendance of witnesses

f. Defendant has the right to further discovery or disclosures of
information not already provided at the time of the entry of the guilty plea, other than
information required to be disclosed under Federal Rule of Criminal Procedure 32(i)(2)
and exculpatory or impeachment information casting doubt upon sentencing factors; and

g. Defendant waives these trial rights if the Court accepts a plea of guilty.

h. Defendant recognizes that pleading guilty may have consequences with
respect to his immigration status if he is not a citizen of the United States. Under federal

law, a broad range of crimes are removable or deportable offenses Likewise, if

Case 1:19-Cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 9 of 12 Page|D #: 21

Defendant is a naturalized citizen of the United States, pleading guilty may result in
denaturalization as well as removal and deportation Removal, deportation
denaturalization and other immigration consequences are the subject of separate
proceedings however, and Defendant understands that no one, including his attorney or
the district court, can predict to a certainty the effect of his conviction on his immigration
status Defendant nevertheless affirms that he wants to plead guilty regardless of any
immigration consequences that his plea may entail, even if the consequence is his
removal or deportation from the United States or his denaturalization

12. The United States reserves its full right of 'allocution, including the right to
present any information to the Court for its consideration in fashioning an appropriate
sentence, the right to correct misstatementsl misrepresentations or omissions by
Defendant, and to answer any questions asked by the Court.

18. The United States agrees to recommend a sentence within the advisory
guidelines range, as calculated by the court. Defendant agrees that if he intends to seek
a sentence outside of the advisory guidelines range, based upon the factors to be
considered in imposing a sentence pursuant to 18 U.S.C. § 3558(a), he will provide to the
United States reports, inotions, memoranda of law and documentation of any kind on
which Defendant intends to rely at sentencing not later than twenty-one days before
sentencing Any basis for sentencing with respect to which allexpert reports, motions,
memoranda of law and documentation have not been provided to the United States at

least twenty-one days before sentencing shall be deemed waived.

Case 1:19-cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 10 of 12 Page|D #: 22

14. Defendant understands that the Court alone makes all sentencing decisions,
including the application of the guidelines and the sentence to be imposed The Court is
not bound by the parties' stipulations of fact, offense level adjustments or the
recommendations of the United States. The Court is free to impose any sentence it
deems appropriate up to and including the statutory maximum. Defendant also
understands that even if the Court's guideline determinations and sentence are different
than Defendant expects, Defendant will not be allowed to withdraw Defendant's plea of
guilty.

15. Defendant hereby waives Defendant's right to appeal the convictions and
sentences imposed by the Court, including any claim that the statutes to which
Defendant pled is unconstitutional or that the conduct admitted as part of the factual
basis does not fall within the scope of the statutes, if the sentences imposed by the Court
is are within or below the sentencing guideline range determined by the Court. This
agreement does not affect the rights or obligations of the United States as set forth in 18
U.S.C. § 3742(b), and the United States retains its right to appeal any of the Court's
sentencing determinations

16. This agreement is binding on the United States only if Defendant pleads
guilty, fulfills all of Defendant's obligations under the agreement, does not engage in any
conduct constituting obstruction of justice under § 3C1.1 of the guidelines, and does not
commit any new offenses Defendant understands that if Defendant violates this

agreement in any way, the United States shall be released from its obligations under the

10

Case 1:19-cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 11 of 12 Page|D #: 23

agreement and will be free to make any recommendations that it deems appropriate lf
that occurs Defendant shall not have the right to withdraw Defendant's guilty plea.

17. lt is further agreed that should any conviction following Defendant's plea
of guilty pursuant to this Plea Agreement be vacated for any reason, then any
prosecution that is not time-barred by the applicable statute of limitations on the date of
the signing of this Plea Agreement tincluding any counts that the United States has
agreed not to prosecute or to dismiss at sentencing pursuant to this Plea Agreement) may
be commenced or reinstated against Defendant, notwithstanding the expiration of the
statute of limitations between the signing of this Plea Agreement and the commencement
or reinstatement of such prosecution lt is Defendant’s intent in entering this Plea
Agreement to waive all defenses based on the statute of limitations with respect to any
prosecution that is not time-barred on the date that this Plea Agreement is signed.

18. This agreement is limited to the Public lntegrity Section of the Criminal
Division of the U.S. Department of ]ustice and does not bind any other federal, state, or
local prosecutive authorities N either this paragraph nor anything else in this
agreement is intended to, or does waive Defendant’s rights under the Double ]eopardy
clause of the U.S. Constitution.

19. This agreement constitutes the entire agreement between the parties No
other promises or inducements have been made concerning the plea in this case.
Defendant acknowledges that no person has directly or indirectly, threatened or coerced

Defendant to enter this agreement Any additions deletions or modifications to this

agreement must be made in writing and signed by all the parties in order to be effective.

11

Case 1:19-cr-00015-WES-PAS Document 2 Filed 02/12/19 Page 12 of 12 Page|D #: 24

20. Counsel for Defendant states that Counsel has read this agreement, been

given a copy of it for Counsel’s file, explained it to Defendant, and states that to the best

of Counsel’s knowledge and belief, Defendant understands the agreement

21. Defendant states that Defendant has read the agreement or has had it read

to Defendant, has discussed it with Defendant’s Counsel, understands it, and agrees to its

 

provisions

A}' nn g),'?’ ’/’°m:’)
\ii,,i 4§ /;:;' saw q
HARbLb RUssELL TAU@/}‘”-~ "~
Defendan

//

ERICl LEVINE /
Counsel for Defendant

 

ANNALOU TIROL
Ac_tin.g-€hief-;~Pu.blic lntegrity Section

/{riminal Division, U)..S Department of ]ustice

.,---'*"

 

\m__izsi“sii M. NoTHsTEIN

Trial Attorney, Public Integrity Section

12

l";'/ f

//i“'

Date

Date

Z//:Z//?
/

ala/asia
Datd g

